          Case 2:15-cr-00010-DLC Document 45 Filed 01/04/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION


 UNITED STATES OF AMERICA,                                 CR 15–10–BU–DLC

                       Plaintiff,

          vs.                                                      ORDER

 JOSHUA EARL HOSSNER,

                       Defendant.


       Before the Court is Defendant Joshua Earl Hossner’s pro se Motion for

Early Termination of Supervised Release. (Doc. 44.) The Government does not

oppose the motion. (Id. at 1.) Hossner’s probation officer approves of terminating

supervision in his case. (Id.) Hossner has successful served close to half of his 60-

month term of supervision. (See id. at 2.)

       A court may “terminate a term of supervised release . . . at any time after the

expiration of one year of supervised release . . . if it is satisfied that such action is

warranted by the conduct of the defendant released and the interest of justice.” 18

U.S.C. § 3583(e)(1). In determining whether to terminate a term of supervised

release, courts consider the factors set forth in 18 U.S.C. § 3553(a). 18 U.S.C.

§ 3564.



                                             1
        Case 2:15-cr-00010-DLC Document 45 Filed 01/04/21 Page 2 of 2



      Here, “the history and characteristics of the defendant” counsel in favor of

granting Hossner’s motion. 18 U.S.C. § 3553(a)(1). Hossner has successfully

completed drug treatment and remains committed to sobriety. For 28 months now,

he has remained in full compliance with the thirteen standard conditions and seven

special conditions of his supervision, which demonstrates his commitment to a

law-abiding lifestyle. Since his release, he has maintained steady employment as a

machinist. Now, a lucrative opportunity to work on a commercial fishing boat has

been presented to him and pursuing it will require his release from supervision.

Due to Hossner’s progress on supervised release, the Court is convinced that the

interests of justice warrant early termination of supervised release.

      Accordingly, IT IS ORDERED that Hossner’s Motion (Doc. 44) is

GRANTED. The term of supervised release imposed by the August 7, 2015

Judgment (Doc. 37) is TERMINATED as of the date of this Order. Hossner is

DISCHARGED from the sentence of supervised release in this case.

      DATED this 4th day of January, 2021.




                                          2
